Citation Nr: 1413934	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial posttraumatic stress disorder rating greater than 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1966 to November 1968.

This appeal arises to the Board of Veterans' Appeals (hereinafter: Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that assigned an initial noncompensable rating for PTSD.  In June 2010, the RO assigned a 30 percent rating for the entire appeal period and the appeal continued. 

The record before the Board consists of paper claims files and electronic files. 

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In April 2010, the Veteran's attorney argued that PTSD affected the Veteran's employment such that he retired due to troubles at work.  This suggests that PTSD might have caused the loss of employment and/or marked interference with employment.  Therefore, the Board has added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.










REMAND

PTSD Rating 

The initial rating for PTSD is inextricably intertwined with secondary service connection issues that have been raised by the record.  The VA and private psychiatric reports reflect three Axis I diagnoses, that of PTSD, major depressive disorder, and alcohol abuse.  A March 2010 VA examination report clearly associates depression with PTSD, such that secondary service connection for depression must be considered.  Although the etiology of alcohol abuse is less clear, the etiology of alcohol abuse should also be investigated for possible secondary service connection.  These new issues must be adjudicated along with the PTSD claim because the outcome may affect the severity of the overall psychiatric disability picture.

TDIU

As noted in the Introduction, the Veteran's attorney argued that PTSD has affected the Veteran's employment such that he retired due to troubles at work.  This suggests that PTSD might have caused the loss of employment and/or marked interference with employment.  Moreover, because a TDIU claim is based on total occupational impairment and such is also a listed criterion for a 100 percent schedular rating for any mental disorder, the outcome of the TDIU issue could impact the schedular rating assigned.  

It appears that Social Security Administration (SSA) records are not needed, as the recent VA examiner noted that the Veteran receives SSA benefits due to age and not disability.  

Accordingly, this case is remanded to the RO (private attorney representation) for the following action:

1.  The RO should obtain up-to-date- treatment reports and then develop the claims for secondary service connection for major depressive disorder and alcohol abuse.  This includes offering an appropriate examination to determine the etiology of either, if necessary.  If examined, the examiner must review the claims files and all relevant electronic medical records.

2.  Following the above development, the RO should develop the TDIU claim as necessary.  This includes offering an appropriate examination to determine whether it is at least as likely as not (50 percent or greater possibility) that all service-connected disabilities preclude securing and following a substantially gainful occupation.  The examiner must review the claims files and all relevant electronic medical records. 

3.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the RO should submit the claim to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the RO should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


